DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is being considered by the examiner.

Claim Objections
Claims 2-7 objected to because of the following informalities: 
- Claims 2, 3, 4 read “wherein the processing circuitry configured to receives” and should instead read “wherein the processing circuitry is configured to receive.” 
- Claims 2, 3 read “and estimates the test time” and should instead read “and estimate the test time.”
- Claim 4 reads “and estimates the one of the test time” and should instead read “and estimate the one of the test time.”
- Claims 5, 6 read “wherein the processing circuitry configured to outputs” and should instead read “wherein the processing circuitry is configured to output.”
- Claim 7 reads “wherein the processing circuitry configured to estimates” and should instead read “wherein the processing circuitry is configured to estimate”

Appropriate correction for each of the above informalities is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language.

Claim 2
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language. 

Claim 3
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language. 

Claim 4
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language.

Claim 5
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language. 

Claim 6
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language. 

Claim 7
- Prong 1: a generic placeholder for the term “means” stated as “processing circuitry”
- Prong 2: the term “configured to” followed by functional language 
- Prong 3: the term “processing circuitry” is not modified by sufficient structure
The term “processing circuitry” will hereby be interpreted as a specially programmed computer with circuitry further comprising an acquiring function and generating function capable of performing the actions recited in the claim language. 

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4 repeatedly reference “test result information.” In claim 1, it is stated said test result information is derived from a plurality of tests taken at a plurality of timepoints. It is unclear if the test result information being referred to in claims 1-4 is the test result information of a first test, the test result information of a second test, or a calculated difference between the two tests. The claim should be reworded to clarify what test result information is being referenced or from what testing instance it is being derived. 

Claims 1-3, 5-8 repeatedly reference an estimated test time. In claim 1, it is stated said estimated test time may either be an estimated time for follow-up observation of a biological valve, or an estimated time for replacement of a biological valve. It is unclear if the test time being referenced in claims 1-3, 5-8 is the test time for a follow-up observation of the biological valve or a test time for replacement of the biological valve. The claim should be reworded to clarify which of the test times is being outputted or simply if the clarify “one of the estimated test time.”

Claim 4 recites the limitation "the patient" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim should be reworded to state “a patient.” As it is written, it is not evident what patient is being referenced as there is no previously specified patient. 

Claim 6 line 4 of the reads “a test result.” As the claim is written, it is unclear if this test result is different from the test result referenced in claim 1 lines 3-4. The claim should be reworded to clarify if this is the same test result as the test result inputted into the system as cited in claim 1, or a separate test result. It will hereby be interpreted that the test result referenced in claim 1 and the test result referenced in claim 6 are equivalent elements.

Appropriate correction for each of the above rejections is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to receiving an input regarding the test results of a patient, determining either an estimated follow-up observation time or a replacement time of a biological valve based on said test results, and outputting the determination. 

Claim Interpretation: Using broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claim comprises processing circuitry, performing the functions of (a) receiving an input comprising the test results of a patient, (b) estimating a follow-up observation time or a replacement time of a biological valve based said results, and (c) outputting the determination. The limitations cited above are related to a process that, under broadest reasonable interpretation, could be performed in the mind of an individual. That is, other than reciting “a processing circuitry,” nothing in the claim language precludes the process from practically being performed in the mind of an individual. For example, a clinical physician could receive said input by visually inspecting a test results report regarding a specific patient. The clinical physician could then make a determination regarding the patient’s clinical care plan, including scheduling follow-up appointments or surgical dates based on the received test results. The determination could be outputted by annotating said determination in the patient’s medical record or orally passing the information on to the patient or a scheduling specialist.

Step 1: This part of the eligibility analysis evaluates whether or not the claim falls within any statutory category. MPEP 2106.03. The claim recites a medical apparatus comprising a concrete device, namely, processing circuitry. Therefore, this invention is drawn to a machine, which is a statutory category of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim recites a judicial exception as explained in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in this grouping are observations, evaluations, judgments, and opinions. As discussed in the claim interpretation section, the limitations of the claim include, under BRI, include the observation (receiving an input pertaining to the test result of a patient), evaluation (estimating a follow-up observation time or a replacement time of a biological valve based said results), and judgment (outputting the determination) of data. Accordingly, the limitations recite a judicial exception, specifically an abstract idea that falls within the mental process grouping (Step 2A Prong 1: YES).  

Step 2A Prong Two: This part of the eligibility analysis evaluates whether or not the claim as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discussed above, the observation (receiving an input pertaining to the test results of a patient), evaluation (estimating a follow-up observation time or a replacement time of a biological valve based said results), and judgment (outputting the determination) of data all fall under judicial exception. The processor performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application (Step 2B Prong 2: NO). 

Step 2B: This part of the eligibility analysis evaluates whether or not the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with step 2A Prong Two, the claim recites the additional element of “processing circuitry.” However, this element is not sufficient enough to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (Step 2B: NO).

Based on the above analysis, claim 1 is not eligible subject matter under 35 U.S.C 101. 

	Claims 2-7 depend on claim 1 and therefore recite the claimed abstract idea above. The additional elements merely recite different limitations regarding the type of received test result information, and the display of a determination regarding an estimated follow-up observation time or a replacement time of a biological valve on a screen. These additional limitations do not incorporate the abstract idea into a practical application. The simple output of test results onto a screen is considered insignificant extra-solution activity that fails to recite significantly more than the abstract idea (MPEP 2106.05(g)). Furthermore, altering the type of received test result information as recited in the claims does integrate the recited judicial exception, a mental process, into a practical application of the exception.

Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to a test assisting method comprising the steps of receiving an input pertaining to the test results of a patient, determining either an estimated follow-up observation time or a replacement time of a biological valve based on said test results, and outputting the determination. 

Claim Interpretation: Using broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claim comprises a method involving the steps of (a) receiving an input comprising the test results of a patient, (b) estimating a follow-up observation time or a replacement time of a biological valve based said results, and (c) outputting the determination. The limitations cited above are related to a process that, under their broadest reasonable interpretation, could be performed in the mind of an individual. There is nothing in the claim language that precludes the process from practically being performed in the mind of an individual. For example, a clinical physician could receive said input by visually inspecting a test results report regarding a specific patient. The clinical physician could then make a determination regarding the patient’s clinical care plan, including scheduling follow-up appointments or surgical dates based on the received test results. The determination could be outputted by annotating said determination in the patient’s medical record or orally passing the information on to the patient or a scheduling specialist.

Step 1: This part of the eligibility analysis evaluates whether or not the claim falls within any statutory category. MPEP 2106.03. The claim recites a test assisting method comprising a series of steps. Therefore, this invention is drawn to a method, which is a statutory category of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim recites a judicial exception as explained in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in this grouping are observations, evaluations, judgments, and opinions. As discussed in the claim interpretation section, the limitations of the claim include, under BRI, the observation (receiving an input pertaining to the test result of a patient), evaluation (estimating a follow-up observation time or a replacement time of a biological valve based said results), and judgment (outputting the determination) of data. Accordingly, the limitations recite a judicial exception, specifically an abstract idea, that falls within the mental process grouping (Step 2A Prong 1: YES).

Step 2A Prong Two: This part of the eligibility analysis evaluates whether or not the claim as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discussed above, the observation (receiving an input pertaining to the test results of a patient), evaluation (estimating a follow-up observation time or a replacement time of a biological valve based said results), and judgment (outputting the determination) of data all fall under judicial exception. There are no additional elements in the claim that integrate the abstract idea into a practical application or impose any meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application (Step 2B Prong 2: NO). 

Step 2B: This part of the eligibility analysis evaluates whether or not the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with step 2A Prong Two, the claim recites no additional elements that integrate the abstract idea into a practical application or impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application (Step 2B: NO).

Based on the above analysis, claim 8 is not eligible subject matter under 35 U.S.C 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sarén (US 20190378620) in view of Rick, “2014 AHA/ACC Guideline for the Management of Patients With Valvular Heart Disease” [DOI: 10.1161/CIR.0000000000000031 accessed on 22 September 2022, 10 June 2014].

Regarding claim 1, Sarén teaches a medical apparatus comprising processing circuitry (Sarén Figure 1 “Analytics unit”) configured to receive an input of test result information (Sarén ¶[0005]; Figure 1 “Measurements”) including results related to the heart functioning of a patient (Sarén ¶[0031]). Sarén teaches wherein the processing circuitry is configured to estimate the scheduling of a patient’s clinical care based on a chronological pattern of change detected in a series of tests carried out at two or more different times (Sarén ¶[0015]). Sarén teaches wherein said estimated time is outputted to the care team (Sarén ¶[0006]; Fig. 1, mobile communication device). Sarén does not teach wherein the processing circuitry is configured to receive an input of test result information related to the open/close state of a valve, and estimate a test time for both follow-up observation of the valve and replacement of the valve based on an observed chronological change in the test result information.


    PNG
    media_image1.png
    453
    1471
    media_image1.png
    Greyscale
The disclosure in Rick is drawn to the guidelines for management and treatment of patients with valvular heart disease (VHD), including individuals suffering from aortic regurgitation. Rick teaches wherein a clinical physician receives an input of test result information related to the open/close state of a valve through a transthoracic echocardiogram (TTE) (Rick Page e528 Column 1 ¶1). This kind of test is used to assess the morphology and motion of heart valves (Rick Page e528 Column 1 ¶3). The motion of the heart valves as stated in Rick is inherently linked and equivalent to the open/close state of the valves as claimed in the instant application. 

Using input from a TTE, a physician could estimate a test time for follow-up observation or replacement of a valve. The instructions for estimating a test time for follow-up observation of a valve are outlined in Table 4 as annotated above (Rick), wherein the follow-up observation frequency for a patient with aortic regurgitation is dependent on the severity of the patient’s valvular disease. The severity of the aortic regurgitation could be determined using table 11 as annotated below to the right (Rick). As seen in the table, the distinction between stage B and stage C is in part dependent on the progressive presentation of abnormal (valve) leaflet closure. 


    PNG
    media_image2.png
    719
    373
    media_image2.png
    Greyscale
The instructions for estimating a timing for replacement of a valve in the case of aortic regurgitation are outlined in Figure 2 (Rick). As seen in the Figure, the first step in the timing determination is dependent on classifying the severity of the patient’s valvular disease. The severity of the aortic regurgitation could be determined using table 11 as annotated to the right (Rick) wherein the distinction separating stage B from stages C and D is in part dependent on the progressive presentation of abnormal (valve) leaflet closure.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decision making process described in Rick with the automated system described in Sarén in order to reduce the incidence of human error in the decision making process, improving patient outcomes. As taught by Rick, “when patients with VHD (valvular heart disease) are referred for intervention in a timely manner, there is an improved outcome in preservation of ventricular function as well as enhanced survival (Rick Page e532  Column 2 ¶1).”

	Regarding claim 2, Sarén teaches wherein the processing circuitry (Sarén Figure 1 “Analytics unit”) is configured to receive an input of test result information (Sarén ¶[0005]; Figure 1 “Measurements”) including test result information related to the heart functioning and blood pressure of a patient (Sarén ¶[0031]). Sarén teaches wherein the processing circuitry is configured to estimate the scheduling of a patient’s clinical care based on a chronological pattern of change detected in a series of tests carried out at two or more different times (Sarén ¶[0015]). Sarén does not teach wherein the processing circuitry is configured to receive an input of test result information related to the blood flow amount and blood pressure associated with a heart valve, and estimate a test time for both follow-up observation of the valve and replacement of the valve based on an observed chronological change in the test result information.

Rick teaches wherein a clinical physician can receive an input of test result information related to the blood flow and blood pressure amounts associated with a heart valve through Doppler TTE, which is used to evaluate valve hemodynamics (Rick Page e528 Column 1 ¶3). The valve hemodynamics as stated in include the blood flow amount and blood pressure metrics as claimed in the instant application.  

    PNG
    media_image3.png
    453
    1471
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    641
    media_image4.png
    Greyscale
Using input from Doppler TTE, a physician could estimate a test time for follow- up observation or replacement of a valve. The instructions for estimating a test time for follow-up observation of a valve are outlined in Table 4 as annotated above (Rick), wherein the follow-up observation frequency for a patient with aortic stenosis is dependent on the severity of the patient’s valvular disease. The severity of the aortic stenosis could be determined using table 8 as annotated to the right (Rick) wherein the distinction between stage B and stage C is in part dependent on the progressive change in hemodynamic factors including maximum aortic velocity (blood flow) and blood pressure.  

The instructions for estimating a timing for replacement of a valve in the case aortic stenosis are outlined in Figure 1 (Rick) wherein the first step in the timing determination is dependent on classifying the severity of the patient’s valvular disease. As seen in the figure, the severity of the aortic stenosis is in part dependent on the progressive observed change in maximum aortic velocity and blood pressure.  

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decision making process described in Rick with the automated system described in Sarén in order to reduce the incidence of human error in the decision making process, improving patient outcomes. As taught by Rick, “when patients with VHD (valvular heart disease) are referred for intervention in a timely manner, there is an improved outcome in preservation of ventricular function as well as enhanced survival (Rick Page e532  Column 2 ¶1).”

	Regarding claim 4, Sarén teaches wherein the processing circuitry is configured to receive inputs of patient information related to an attribute of a patient and estimate a predictive model of the patient’s clinical care needs based on the patient information and the test result information (Sarén ¶[0016]). Sarén does not teach wherein the inputs of patient information related to an attribute of the patient can be used in the estimation of a follow-up observation time or replacement time of a valve. Rick teaches the guidelines for treating a patient with valvular disease further consider, “patient-specific modifiers, comorbidities, and issues of patient preference that may influence the choice of tests or therapies are considered, as well as frequency of follow-up and cost effectiveness. (Rick Page e524 Column 1 ¶2).” For example, the decision to proceed with surgical intervention can further be limited by a patient’s independence in daily living activities and ambulation (Rick Table 7).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate patient specific information, such as insurance coverage, into the scheduling of follow-up appointments in order to promote patient compliance with appointments and avoid unnecessary financial burden. Additionally, it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate patient specific information, such as a patient’s level of independence, into the scheduling of valve replacement in order to avoid performing procedures that pose an overly high risk of harm to the patient. 

	Regarding claim 7, Sarén teaches wherein the processing circuitry is configured to estimate the timing of clinical care delivery by inputting test result information into a trained model (Sarén ¶[0016]; ¶[0017]). Sarén does not teach that this trained model is drawn to estimating the follow-up observation time or replacement time of a biological valve based on received test result information related to the functioning of a biological valve. As described in detail above, Rick teaches wherein a trained physician receives input regarding the functioning of a heart valve, and outputs an estimated follow-up observation time or replacement time of a valve depending on the test results received. Rick further teaches the guidelines for treatment of an individual with valvular heart disease were developed using subject-specific datasets (Rick Page e524 Column 1 ¶2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decision making algorithm described in Rick with the machine-learning system described in Sarén in order to in order to reduce the incidence of human error in the decision making process, improving patient outcomes.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sarén in view of Rick, as applied to claim 1 above, further in light of Jansen (US 20040015233)

Regarding claim 3, the elements of claim 1 are rejected as described above. Sarén teaches a medical apparatus comprising processing circuitry (Sarén Figure 1 “Analytics unit”) configured to receive an input of test result information (Sarén ¶[0005]; Figure 1 “Measurements”) including test result information related to the heart functioning of a patient (Sarén ¶[0031]). Sarén teaches wherein the processing circuitry is configured to estimate the scheduling of a patient’s clinical care based on a chronological pattern of change detected in a series of tests carried out at two or more different times (Sarén ¶[0015]). Sarén does not teach wherein the processing circuitry is configured to receive an input of test result information related to amount of lime adhering to a valve, and estimate a test time for both follow-up observation of the valve and replacement of the valve based on an observed chronological change in open/close state of the valve derived from said lime adherence. 

Rick teaches wherein a clinical physician receives an input of test result information related to the open/close state of a valve and valve calcification through echocardiographic imaging (Rick Page e534 Column 2 ¶4). The calcification of a heart valve as described in Rick is inherently linked to the amount of lime adhering to the valve. This connection is clarified by Jansen, who teaches that the tendency of a valve to calcify is driven by the buildup of lime (Jansen ¶[0004]). The invention described in Jansen is analogous art because it is drawn to cardiac valve prosthesis.

    PNG
    media_image3.png
    453
    1471
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    466
    492
    media_image5.png
    Greyscale
Using input from echocardiographic imaging, a physician could estimate a test time for follow-up observation or replacement of a valve. The instructions for estimating a test time for follow-up observation of a valve are outlined in Table 4 as annotated above (Rick), wherein the follow-up observation frequency for a patient with aortic stenosis is dependent on the severity of the patient’s valvular disease. The severity of the aortic stenosis could be determined using table 8 as annotated to the right (Rick) wherein the distinction between stage B and stage C is partially dependent on the progressive change in factors including (valve) leaflet calcification. 

The instructions for estimating a timing for replacement of a valve in the case aortic stenosis are outlined in Table 9 (Rick). Rick teaches the timing of valve replacement is determined by the severity of the patient’s valvular disease. As seen in table 8 under the “valve anatomy” column, the classification of aortic stenosis by severity is partially dependent on the progressive change in (valve) leaflet calcification and (valve) leaflet motion. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decision making process described in Rick with the automated system described in Sarén in order to reduce the incidence of human error in the decision making process, improving patient outcomes. As taught by Rick, “when patients with VHD (valvular heart disease) are referred for intervention in a timely manner, there is an improved outcome in preservation of ventricular function as well as enhanced survival (Rick Page e532  Column 2 ¶1).”

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarén in view of Rick, as applied to claim 1 above, further in view of Gamboa (US 8086471). 

	In regards to claims 5 and 6, the elements of claim 4 are rejected as described above. Sarén teaches wherein the processing circuitry is configured to output a screen containing the scheduling information of a patient, as well as the previously obtained test results of a patient (Sarén ¶[0034]). Sarén does not teach wherein the processing circuitry is configured to output a screen comprising two icons wherein the first icon indicates the test time at which a valve was tested and the corresponding test result. Additionally, Sarén does not teach wherein the second icon of the screen indicates an estimated test time related to the follow-up observation or replacement of the valve. 

The invention described in Gamboa is drawn to a computer implemented system and method for electronically organizing and displaying patient care plans based on data contained within the system (Gamboa abstract). The interface depicted in Figure 12 (Gamboa) comprises a first icon to the left hand side of the screen containing the test time at which a physiological metric was obtained and the corresponding test result. A second icon to the right hand side of the screen contains a toolbar with options including a “follow-ups” tab and “treatments” tab. Figure 16 (Gamboa) depicts the content available once the “follow-ups” tab is selected. There is an area for displaying the time at which the follow-up should occur. The “follow-ups” element in the Gomboa application is being interpreted as equivalent to the “follow-up observation” element in the instant application. Figure 17 (Gamboa) depicts the content available once the “treatments” tab is selected. There is an area for displaying the date at which the treatment should occur. The “treatments” element in the Gamboa application is being interpreted as equivalent to the “replacement” element in the instant application. 

It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to use the graphical screen depicted in Gamboa to display the information outputted by the device described in Sarén in view of Rick in order to allow physicians to organize their scheduled appointments and easily view a patient’s medical history in order to provide the best quality care. 
Claim 8 rejected under rejected under 35 U.S.C. 103 as being unpatentable over Rick.  

The disclosure in Rick is drawn to the guidelines for the management and treatment of patients with valvular heart disease (VHD), including individuals suffering from aortic regurgitation. Rick teaches wherein a clinical physician receives an input of test result information related to the open/close state of a valve through a transthoracic echocardiogram (TTE) (Rick Page e528 Column 1 ¶1). This kind of test is used to assess the morphology and motion of heart valves (Rick Page e528 Column 1 ¶3). The motion of the heart valves as stated in Rick is inherently linked and equivalent to the open/close state of the valves as claimed in the instant application. Rick teaches wherein subsequent testing is performed at a later date when “any change in symptoms or physical examination findings” are recorded or based on measurements related to “valve lesion, severity, ventricular size, and ventricular function (Rick Page e528 Column 2 ¶2, ¶4).” 

    PNG
    media_image1.png
    453
    1471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    719
    373
    media_image2.png
    Greyscale
Using input from a TTE, a physician could estimate a test time for follow-up observation or replacement of a valve. The instructions for estimating a test time for follow-up observation of a valve are outlined in Table 4 as annotated above (Rick), wherein the follow-up observation frequency for a patient with aortic regurgitation is dependent on the severity of the patient’s valvular disease. The severity of the aortic regurgitation could be determined using table 11 as annotated to the right (Rick) wherein the distinction between stage B and stage C is in part dependent on the progressive presentation of abnormal (valve) leaflet closure. 

The instructions for estimating a timing for replacement of a valve in the case aortic regurgitation are outlined in Figure 2 (Rick) wherein the first step in the timing determination is dependent on classifying the severity of the patient’s valvular disease. The severity of the aortic regurgitation could be determined using table 11 as annotated above to the right (Rick) wherein the distinction separating stage B from stages C and D is in part dependent on the progressive presentation of abnormal (valve) leaflet closure. It would have been obvious to one having ordinary skill in the art that the physician would output the determination for an estimated follow-up time or replacement time regarding a valve either by annotating the patient’s medical record with said time or communicating the time verbally to the patient because the patient would need to receive said information to attend the scheduled appointment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571) 270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C.C./Examiner, Art Unit 4176                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792